Exhibit 10.1






INTESA SANPAOLO
New York Branch,
One William Street
New York, NY 10004






FIRST AMENDMENT TO AGREEMENT




     FIRST AMENDMENT dated as of April 30, 2014 (this “Amendment”) to the
committed credit facility agreement, referred to below, by and between Fuel
Systems Solutions, Inc. and Impco Technologies, Inc. (as “Parent Borrower” and
“Co-Borrower” respectively and together as “Borrowers”) and Impco Technologies
B.V. (as “Dutch Guarantor”) and Intesa Sanpaolo S.p.A., New York Branch (the
“Bank” and together with the Borrowers, the “Parties”).

     WHEREAS, (i) on July 10, 2009, the Borrowers and the Dutch Guarantor, and
the Bank entered into a committed credit agreement in the amount of
US$13,000,000 (the “Agreement”), and the Parent Borrower executed the relevant
promissory note (the “Note”); and (ii) on April 12, 2011, the Parties entered
into a Master Reimbursement Agreement (the “MRA”) to make standby letters of
credit of the duration of up to one year available to the Borrowers pursuant to
the Agreement;

WHEREAS, the parties hereto wish to amend the Agreement and the MRA as set forth
herein; and,



  NOW THEREFORE, the parties hereto agree as follows:




     SECTION 1. Definitions; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Agreement shall have the
meaning assigned to such term in the Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Agreement shall from and after the date hereof refer to the Agreement as amended
hereby.

SECTION 2. Amendments to Agreement. The Agreement and the MRA shall be amended
as follows:

1.      The Committed Amount shall be increased from US$13,000,000 to
US$20,000,000 and the definition contained in Section 1 of the Agreement and the
preamble of the MRA shall be amended accordingly.     Consequently the Note
shall be cancelled and returned to the Parent Borrower and a new promissory note
in the form of Exhibit A shall be executed.   2.      The Stated Maturity Date
shall be extended to April 30, 2015 and Section 1, Paragraph 4 of the Agreement
shall be amended as follows:     “The Facility may be made available to the
Borrowers and subject to the terms and conditions as contained herein until the
earlier of (i) April 30, 2015 (the “Stated Maturity Date”) or (ii) the date on
which any Loans made hereunder are terminated in accordance with the provisions
hereof (the “Maturity Date”). Each extension of credit made under the Facility
(each a “Loan” and, collectively the “Loans”) made hereunder shall have a stated
maturity not extending beyond the Stated Maturity Date. (Any Loan made hereunder
may also be referred to as a “Loan” or, collectively, the “Loans”).   3.     
The following language shall be added to the end of Section 15 (Increased Costs)
of the Agreement: “For purposes of this Agreement (a) all requests, rules,
guidelines or directives in connection with the Dodd- Frank Act shall be deemed
to be a change in law occurring after the date hereof, regardless of the date
enacted, adopted or issued, and (b) all requests, rules, guidelines or
directives promulgated by the Bank  



Fuel Systems Solutions, Inc.






First Amendment to Agreement




--------------------------------------------------------------------------------

for International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or any
Governmental Authority shall be deemed a change in law occurring after the date
hereof, regardless of the date enacted, adopted or issued.”

SECTION 3. Representations. The Borrower hereby represents and warrants that (i)
its

representations and warranties set forth in Section 11 of the Agreement will be
true on the date of, and immediately after giving effect to, this Amendment and
(ii) no Events of Default set forth in Section 14 of the Agreement shall have
occurred and be continuing on such date.

     SECTION 4. Scope. Except as expressly amended hereby, the Agreement remains
in full force and effect.

     SECTION 5. Counterparts; Effectiveness. This Amendment (i) may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
and (ii) shall become effective as of the date hereof when the Bank shall have
received from the Borrower a counterpart hereof signed by the Borrower or other
written confirmation (in form satisfactory to the Bank) that the Borrower has
signed a counterpart hereof.

     SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW PROVISIONS THEREOF.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

INTESA SANPAOLO S.P.A.,    FUEL SYSTEMS SOLUTIONS, INC., as Parent Borrower  NEW
YORK BRANCH                      By:    /s/ Pietro Bersani  By:    /s/ Manuela
Insana        Name: Pietro Bersani      Name: Manuela Insana        Title: CFO 
    Title: VP & RM                    IMPCO TECHNOLOGIES, INC., as Co-Borrower 
By:    /s/ Serena Palumbo, Esq.              Name: Serena Palumbo, Esq.         
    Title: VP, In-house Counsel                  By:    /s/ Mariano Costamagna 
            Name: Mariano Costamagna              Title: CEO              IMPCO
TECHNOLOGIES B.V., as Dutch Guarantor                By:    /s/ Mariano
Costamagna              Name: Mariano Costamagna              Title: Director 




Fuel Systems Solutions, Inc.






First Amendment to Agreement




--------------------------------------------------------------------------------



Exhibit A






Master Short-Term Note






Up to $20,000,000.00






Date of Issue: [
_________
]






MASTER SHORT-TERM NOTE




For value received, the undersigned (the "Borrower"), HEREBY PROMISES TO PAY to
the order of Intesa Sanpaolo S.p.A., New York Branch ("Intesa Sanpaolo") the
aggregate unpaid principal amount of the Loans made to the Borrower pursuant to
the Agreement (as defined below) together with interest computed as set forth in
the Agreement (as defined below) on the maturity date for each Loan pursuant to
the Uncommitted Credit Facility dated as of [
___________
](the “Agreement”), as amended from time to time, by and between the Borrower
and Intesa Sanpaolo. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Agreement

Each Loan advanced to the Borrower, and each payment made by Intesa Sanpaolo on
account of principal hereof, shall be recorded and confirmed by Intesa Sanpaolo
in its books and records. The interest rate applicable to each Loan will be
shown in the Confirmation issued with respect to each Loan. Both principal and
interest of any Loan are payable in lawful money of the United States of America
to the account of Intesa Sanpaolo’s New York Branch No. 026005319 at Federal
Reserve Bank, New York, New York in immediately available funds. In the event
the Borrower does not repay the loan at maturity, Borrower authorizes Intesa
Sanpaolo to charge Borrower’s accounts with Intesa Sanpaolo for any amounts due
hereunder, as provided in the Agreement.

This Master Short-Term Note is the Note referred to in the Agreement and is
entitled to the benefits thereof. The Borrower hereby waives presentment,
demand, notice, protest and all other demands or notices (except such notice as
required by the Agreement) in connection with the delivery, acceptance,
performance, default or enforcement of this Master Short-Term Note. The Borrower
agrees to pay on demand all reasonable costs and expenses, including attorneys’
costs and fees, incurred or paid by the Bank in connection with the enforcement
of the Master Short-Term Note.

THIS MASTER SHORT-TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



[BORROWER]




(a)      By:
________
DO NOT SIGN
_______________
Name: Title:   (b)      By:
_________
DO NOT SIGN
________________
Name: Title:  



Fuel Systems Solutions, Inc.






First Amendment to Agreement




--------------------------------------------------------------------------------



Fuel Systems Solutions, Inc.






First Amendment to Agreement




--------------------------------------------------------------------------------